DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/689,510, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, it does not support the subject matter of claims 3-16 and 19.  The priority date for these claims is October 1, 2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al., U.S. Pat. No. 9,955,318 (Reference A of the attached PTO-892).
As per claim 1, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensors (Fig. 1—22), each occupancy sensor being installed at a respective desk of a plurality of desks and being associated with at least one seat at the respective desk (Fig. 18; col. 48, lines 25-36), each occupancy sensor being configured to (i) monitor an occupancy of the associated at least one seat at the respective desk (col. 41, lines 28-29) and (ii) monitor at least one environmental condition at the respective desk (col. 41, lines 46; col. 57, line 4); and 
a server communicatively coupled to the plurality of occupancy sensors (Fig. 1—20) and configured to (i) receive occupancy data from the plurality of occupancy sensors indicating the occupancy of each seat at each desk in the plurality of desks (col. 125, lines 47-51), (ii) receive environmental data from the plurality of occupancy sensors indicating the at least one environmental condition at each desk in the plurality of desks (col. 33, lines 17-20), and (ii) transmit the occupancy data and the environmental data to an electronic device communicatively coupled to the server (Figs. 5, 10). 
Scheper does not explicitly teach the data transmitted to a personal electronic device; instead in its main embodiment using a large commonly-used reception display screen at an entrance (see col. 30).  However, Scheper also teaches the use of personal electronic devices for some of the other functionalities as the reception screen (see col. 109, lines 16-24—giving feedback on the space).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the personal electronic device for the reception screen device.  Both are shown in the reference as having the capabilities to display and receive the same data in the same manners.  More specifically, similar to how the feedback reception screen interface of Fig. 14 (the reference to Fig. 12 in col. 109 is assumed to be a typographical error—the 
As per claim 2, Scheper teaches claim 1 as above.  Scheper further teaches the at least one environmental condition includes at least one of noise level, ambient temperature, light intensity, and humidity (Fig. 10). 
As per claim 3, Scheper teaches claim 1 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition (Figs. 10, 12), and (ii) identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above. 
As per claim 4, Scheper teaches claim 3 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 5, Scheper teaches claim 1 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 6, Scheper teaches claim 5 as above.  Scheper further teaches the electronic device is configured to identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 7, Scheper teaches claim 1 as above.  Scheper further teaches the server is configured to store in a memory a reservation schedule for each seat at each desk in the plurality of desks, the reservation schedule indicating time periods during which each seat at each desk in the plurality of desks is reserved and time periods during which each seat at each desk in the plurality of desks is available (Fig. 3—82; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3). 
As per claim 8, Scheper teaches claim 7 as above.  Scheper further teaches the server is configured to transmit the reservation schedule to the electronic device (Fig. 11—246; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 9, Scheper teaches claim 8 as above.  Scheper further teaches the server is configured to (i) receive a desk reservation message from the electronic device, the desk reservation message identifying a first seat at a first desk in the plurality of desks to be reserved and a first time period during which the first seat is to be reserved (Fig. 10—209), and (ii) modify the reservation schedule to indicate that the first seat at the first desk is reserved during the first time period (col. 17, lines 53-55; col. 18, lines 33-40).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 10, Scheper teaches claim 7 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition and a first time period during which a desk is requested (Figs. 
As per claim 11, Scheper teaches claim 10 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 12, Scheper teaches claim 7 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 13, Scheper teaches claim 12 as above.  Scheper further teaches the electronic device is configured to identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 14, Scheper teaches claim 7 as above.  Scheper further teaches a plurality of output devices, each output device being associated with and connected to a respective occupancy sensor in the plurality of occupancy sensor, wherein each 
As per claim 16, Scheper teaches claim 1 as above.  Scheper further teaches the electronic device is configured to display a visualization of locations and current occupancies of the plurality of desks on a display of the electronic device based on the received occupancy data (Figs. 7, 13).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 19, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensors (Fig. 1—22), each occupancy sensor being installed at a respective desk of a plurality of desks at a site and being associated with at least one seat at the respective desk, each occupancy sensor being configured to monitor an occupancy of the associated at least one seat at the respective desk (Fig. 18; col. 48, lines 25-36); and 
a server communicatively coupled to the plurality of occupancy sensors (Fig. 1—20) and configured to (i) receive occupancy data from the plurality of occupancy sensors indicating the occupancy of each seat of each desk in the plurality of desks (col. 125, lines 47-51), (ii) store in a memory a reservation schedule for each seat of each desk in the plurality of desks, the reservation schedule indicating times during which each seat of each desk in the plurality of desks is reserved and times during which each seat of each desk in the plurality of desks is available (Fig. 3—82; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3), and (iii) transmit the occupancy data and the reservation schedule to an electronic device communicatively coupled to the server (Fig. 11—246; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Gibson, et al., U.S. Pat. Pub. No.  2020/0104762 (Reference B of the attached PTO-892).
As per claim 15, Scheper teaches claim 1 as above.  Scheper does not explicitly teach each occupancy sensor in the plurality of occupancy sensors comprises at least one of an infrared sensor and a depth sensor configured to monitor the occupancy of the associated at least one seat at the respective desk; which is taught by Gibson (¶ 0019—infrared).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the substitution of the sensor in Gibson for those in Scheper.  Both are disclosed in the art as manners in which to determine whether or not a desk space is occupied.  The only difference is the specific type of sensor itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Korecki, et al., U.S. Pat. Pub. No.  2009/0193217 (Reference C of the attached PTO-892). 
As per claim 17, Scheper teaches claim 1 as above.  Scheper does not explicitly teach at least one wireless gateway configured to wirelessly receive the occupancy data and the environmental data from the plurality of occupancy sensors and transmit the occupancy data and the environmental data to the server, wherein each occupancy sensor in the plurality of occupancy sensors has a wireless transmitter configured to wirelessly transmit the occupancy data and the environmental data to the at least one wireless gateway.  However, this is taught by Korecki (Fig. 1—102-106; ¶¶ 0026, 65).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Korecki—namely, to accommodate a large number of sensors.  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Korecki, et al. as applied to claim 17 above, further in view of Meier, et al., U.S. Pat. Pub. No.  2018/0267594 (Reference D of the attached PTO-892).
As per claim 18, Scheper in view of Korecki teaches claim 17 as above.  The references do not explicitly teach the wireless transmitter of each occupancy sensor in the plurality of occupancy sensors is a Low Power Wide-Area Network radio transmitter; which is taught by Meier (¶¶ 0052, 61).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Meier—namely, to limit power consumption needs (¶ 0051).  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greenwell, et al., U.S. Pat. Pub. No.  2009/0248704 (Reference E of the attached PTO-892) relates to occupancy sensing and desk reservation. 
Grey, U.S. Pat. Pub. No.  2011/0160881 (Reference F of the attached PTO-892) relates to occupancy sensing and desk reservation.
Fukami, U.S. Pat. Pub. No.  2018/0174076 (Reference G of the attached PTO-892) relates to occupancy sensing and desk reservation.
Mohan, et al., U.S. Pat. Pub. No.  2018/0177024 (Reference H of the attached PTO-892) relates to occupancy sensing and desk reservation.
Loffler, et al., U.S. Pat. Pub. No.  2018/0308029 (Reference I of the attached PTO-892) relates to occupancy sensing and desk reservation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628